EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	The application has been amended to make the title more descriptive as follows: 
 	Change the title from ‘CAPACITORS’ to
Capacitor Unit with Pressure Sensor and Pressure Relief Valve.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Correction to Prior Office Action
 	Examiner notes the previous office action dated 2/15/2022 incorrectly stated receipt of the certified copies but should have indicated the certified copies for the foreign priority had not been received as indicated on form PTOL-326.
Priority
 	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on 11/09/2016. It is noted, however, that applicant has not filed a certified copy of the 16198036.2 application as required by 37 CFR 1.55.
Response to Arguments
 	Applicant’s arguments, filed 5/16/2022, with respect to the amended claims have been fully considered and are persuasive.  The rejections of the amended claims have been withdrawn. 
Allowable Subject Matter
 	Claims 1-4 and 6-14 are allowed. The following is an examiner’s statement of reasons for allowance:
 	With respect to claim 1, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, a pressure relief valve configured to vent gas from the housing if the pressure in the housing exceeds a second pressure level which is higher than the first pressure level, wherein the capacitor unit is configured to be operated, in use, with a fault controller wherein, in the event that the pressure sensor detects that the pressure in the housing exceeds a first pressure level the fault controller operates within a fault response time to isolate the capacitor unit from an electrical input wherein: the second pressure level is greater than the first pressure level by an amount which is at least equal to a predetermined maximum expected pressure rise during the fault response time.
 	Claims 11 and 12 are indicated allowable primarily for the same reasons as claim 1.
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839